Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments and/or Claims
2.		Applicant’s amendments dated 12/23/2021 are considered and entered into record. Claims 10-11 and 13 are cancelled. New claims 27-29 are added. Claims 1-9, 12, 14-19 and 26-29 are pending in the instant application. 

Election with traverse
3.		Applicant’s election with traverse of Group I, lectin carbohydrate binding domain as the anchor domain and interleukin (IL)-1β antagonist as the therapeutic protein, and WGA of SEQ ID NO:7 as the lectin carbohydrate binding anchor domain species, in the reply filed on 23 December 2021, is acknowledged. 
4.		The traversal is on the ground(s) that: no prior art was cited as the basis of restriction; 
the election of a single fusion protein (with an anchor domain and a therapeutic protein) “is inappropriate in a U.S. national phase application”, even though is proper in a U.S. continuing application; the restriction for proteins and nucleic acid sequences into separate groups is improper under PCT guidelines (Applicant provides Example 14 of PCT guidelines to assert that the claimed fusion protein and nucleic acid encoding the same share a special technical feature and must be examined together); the restriction of method and product claims is improper under PCT Rule 13 and MPEP 1850. Applicant emphasizes that the claims of the 3 restriction groups are related to the “special technical feature of a fusion protein including an anchor domain and a therapeutic protein…”.  Applicant concludes that since no prior art was cited in the Office Action, a rejoinder of all claims is requested.
5.		Applicant’s primary argument asserting that no prior art was cited is accepted. However, claim 1 is anticipated by Schurpf et al, US PGPB 20160031980, 2/4/2016 (IDS), for reasons described in this Office Action. As stated in MPEP 1850(II) the “Lack of unity of invention may be directly evident "a priori," i.e., before considering the claims in relation to any prior art, or may only become apparent "a posteriori," i.e., after taking the prior art into consideration.”, That the claimed fusion protein is not a technical feature that defines a contribution over the prior art, has been established in this Office Action, hence there is a lack of unity of invention. 
6.		Applicant’s argument that the election requirement for a single fusion protein is improper, is not persuasive, as the fusion proteins do not share a common structure (i.e. the fusion proteins comprise distinct therapeutic polypeptides and anchor domains, each having distinct amino acid sequences that are encoded by distinct nucleic acid sequences). Therefore, the election between different fusion proteins is proper as the inventions do not relate to a single general inventive concept under PCT Rule 13.1. Searching all of the fusion proteins in a single patent application would provide an undue search burden on the examiner.
7.		With respect to the protein versus nucleic acid product claims, it is stated that the protein of Group I and the nucleic acid of Group II do not recite the same technical feature, as the products are structurally different. Neither the special technical feature of a nucleic acid encoding a fusion protein of Group II, is required by the fusion protein of Group I, nor the special technical feature of a fusion protein comprising an anchor domain and a therapeutic polypeptide, a pharmaceutical composition comprising the same and a unit dispenser of Group I, is required by the nucleic acid product of Group II. Note that PCT Rule 13 does not provide for multiple products or methods within a single application.   
8.		Applicant’s comment about the separation of product and method claims, and restriction between polypeptides and nucleic acid encoding the same, as being appropriate in US continuing applications, but is improper according PCT guidelines, is considered but not found to be persuasive. The claims in the national stage application can be restricted on the basis of lack of unity of invention at the discretion of the examiner. See 37 CFR 1.499. Additionally, as stated above, the claimed fusion protein is not a technical feature that defines a contribution over the prior art.  The restriction is therefore, proper and is maintained.
9.		Applicant is reminded that, upon allowance, the first enabled method of using the claimed fusion protein will be rejoined to the examined Invention.  However, until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims should be maintained (In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b), 1184 O.G. 86 March 26, 1996).
10.		Upon further consideration, a fusion protein comprising the therapeutic polypeptide comprising a transforming growth factor beta (TGFβ) antagonist as the therapeutic polypeptide and lectin carbohydrate binding anchor domain will be rejoined with the elected fusion protein (lectin carbohydrate binding domain and (IL)-1β antagonist), and examined in the instant application.
11.		Claims 9, 12, and 14-18 are withdrawn from further consideration pursuant to 37
CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 23 December 2021.
12.		Claims 1-8, 19 and 26-29, drawn to a fusion protein comprising an anchor domain and a therapeutic polypeptide, a pharmaceutical composition comprising the same and a unit dispenser, are being considered for examination in the instant application.


Claim Rejections - 35 USC § 102
13.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

14.		Claims 1, 3-4, 6 and 19 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Schurpf et al US PGPB 20160031980, 2/4/2016 (IDS). 
15.		The claims are directed to a fusion protein comprising an anchor domain (lectin carbohydrate binding domain) and a therapeutic polypeptide of TGFβ antagonist (claim 1); wherein the TGFβ antagonist is an antibody that specifically binds to TGFβ (claims 3, 4, 6). Claim 19 recites a pharmaceutical composition comprising a therapeutically effective amount of the fusion protein with a pharmaceutically acceptable carrier formulated for topical administration to the eye.
16.		Schurpf et al teach conjugates (or fusion protein) comprising targeting group or functional moiety such as lectin, which is attached to an agent (therapeutic such as an antibody of the invention), such that it facilitates localization of the agent to the desired cell or tissue or protein (para 0015, 0240, 0241). Note that the targeting moiety (such as lectin) is a protein domain that can attach to cells or tissues, therefore is similar to instantly claimed “anchor domain” (see page 10, lines 25-26 of instant specification). Schurpf et al also teach compositions comprising antagonist/antibodies to TGFβ proteins, which are used for modulating or blocking/inhibiting the growth factor level or activity (abstract; para 0132, 0264, 0317, 0553), wherein the antibody may comprise Fc fusion proteins (para 0115), and wherein the TGFβ antagonist has therapeutic effects (para 0132, 0264, 0317) - therefore, inherently is an agent of the conjugate or fusion protein of the reference (para 0301, 0411). As the antibody is directed to TGFβ, this would be expected to specifically bind to TGFβ (para 0189) (instant claims 1, 3, 4, 6). The reference teaches pharmaceutical compositions comprising the protein or antibody of the invention, along with pharmaceutically acceptable excipients (para 0015, 0339), wherein the composition is packaged in single unit doses (para 0340), along with dispensing containers (para 0402). The reference also teaches that the compositions could be used for ophthalmic administration to the eye, in the form of eye drops (external or topical administration) (para 0385, 0407) for treating eye disorders like Sjogren’s syndrome or fibrosis of corneal endothelium (para 0317, 0312) (instant claim 19). The reference further teaches that the composition is formulated to have single or multiple doses of the active ingredients that would be administered to subjects (para 0340), indicating that the composition has therapeutically effective amount of the fusion protein. The reference therefore, anticipates the invention.

Claim Rejection - 35 USC § 103
17.    		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
18.		Claims 1-6, 8, 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over by Schurpf et al (2/2016) in view of Nicholls et al (Int J Pharmaceutics 138: 175-183, 1996) (IDS), and in further view of Russell et al, US PGPB 20050027110, 2/3/2005.
19.		The claims also recite that the lectin carbohydrate binding domain is wheat germ agglutinin (WGA) (claim 2), and comprises SEQ ID NO: 7 (claim 5); and the fusion protein comprises a linker polypeptide between the anchor domain and therapeutic polypeptide (claim 8).
20.		The teachings of Schurpf et al are set forth above.
21.		Schurpf et al do not teach that the lectin carbohydrate binding anchor domain is a WGA, comprises SEQ ID NO: 7, and the presence of a linker polypeptide between the anchor domain and therapeutic polypeptide. Schurpf et al however, generally teach the presence of linkers in the composition (para 0409).
22.		Nicholls et al teach a formulation comprising a lectin-drug macromolecular carrier complex, where the lectin anchors the drug to “epithelial surfaces for a prolonged period, thus allowing extended ocular drug delivery” (page 176, col 2, para 1). The reference teaches that lectins from different plants, including Triticum vulgaris bind to the eye regions of cornea and conjunctiva (abstract; page 176, col 1, para 2; Table 1). The reference reasonably suggests “to incorporate lectins into drug carrier systems in order to prolong their residence in the precorneal region” (page 176, col 2, para 1). Even though the reference does not teach WGA as the lectin, this is derived from Triticum vulgaris as taught in the instant specification (page 30, lines 31-32). Since Nicholls et al teach lectins from Triticum vulgaris, it would inherently imply that WGA would be one of the lectins taught in the reference.
23.		Nicholls et al do not explicitly state WGA or teach SEQ ID NO: 3. Nicholls et al also do not teach a linker.
24.		Russell et al teach compositions for delivering therapeutic agents to target cells or tissues (Abstract), wherein the composition comprises a transporting entity and a therapeutic agent, and wherein the transporting entity is a non-toxic lectin wheat germ agglutinin from Triticum vulgarae of SEQ ID NO: 2, which is 100% identical to instant SEQ ID NO: 7 (Appendix 1); and the agent is an antibody (para 0016; claims 1, 2, 3, 5) (instant claims 2, 5).  The reference teaches that the agent can be conjugated or fused to the transporting entity via a linker or a transporting enhancing linker, to form a fusion protein (para 0018, 0021), wherein the linkers can be one or more amino acid linkers (polypeptide linkers), resulting in facilitating the transport of fusion proteins to target cells (para 0021) (instant claim 8).  The reference also teaches pharmaceutical compositions comprising the fusion protein (para 0023), which can be administered by ophthalmic or topical modes, and that the agent can be transported to the visual system (para 0026, 0040, 0043) (instant claim 19).
25.		It would therefore, have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the fusion protein comprising the therapeutic TGFβ antibody and lectin anchor domain for treating eye disorders, as taught by the combined teachings of Schurpf et al, and Nicholls et al by using WGA lectin and a polypeptide linker between the therapeutic and lectin in view of the teachings of Russell et al. The person of ordinary skill would have been motivated to use lectins from Triticum vulgaris (like WGA) into drug carriers, as it increases the flux of drug molecules across corneas, and therefore, would “prolong their residence in the precorneal region” (Nicholls et al). The person of ordinary skill would have been motivated to use a linker between the anchor domain and the therapeutic protein as amino acid linkers (peptide linkers), facilitate the transport of fusion proteins to target cells (Russell et al). The person of ordinary skill would have expected reasonable success because fusion proteins comprising a transporting entity and a therapeutic agent, were being studied and formulated for different disorders including that of the visual system, at the time of filing of the instant invention.
26.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

27. 		Claims 1-8, 19, 27-29 are rejected under AIA  35 U.S.C. 103 as being unpatentable over by Schurpf et al (2/2016), Nicholls et al (1996), and Russell et al, (2005), in view of Chen et al (Lab Invest 92: 556-570, 2012) and Zhong et al (Mol Vision 15: 1303-1311, 2009).
28.		The claims also recite that the therapeutic polypeptide is an interleukin (IL-1β antagonist) which is an antibody that specifically binds to IL-1β (claims, 7, 27-28), and the lectin carbohydrate binding domain comprises SEQ ID NO: 7 (claim 29).
29.		The teachings of Schurpf et al, Nicholls et al and Russell et al are set forth above.
30.		Schurpf et al, Nicholls et al or Russell et al do not teach IL-1β.
31.		Chen et al teach the use of Aire deficient mouse as a model for Sjogren’s syndrome (SS) associated keratinizing squamous metaplasia (SS-SQM), a blinding corneal disease, for studying the pathogenic role of interleukin-1 (Abstract), wherein the IL-1 family comprises IL-1β as a major proinflammatory member (page 557, col 1, para 3). The reference teaches increased expression of IL-1β in human patients of SS-SQM (page 557, col 2, full para 1), increased synthesis and release of the cytokine in tears of SS patients, and a “pathological link between IL-1β expression and severity of keratinization” (page 565, col 2; page 559, Results, para 1; Figures 1(a)).
32.		Chen et al do not teach an antibody that specifically binds IL-1β.
33.		Zhong et al teach that the expression of IL-1β is significantly upregulated in fungal keratitis leading to corneal pathogenesis and blindness (Purpose; page 1303, para 1). The reference teaches that administration of IL-1β polyclonal antibodies decreased clinical scores and inflammatory response (Figures 1 I-L; 4, 5A. The reference proposes that specific polyclonal neutralizing antibodies can inhibit the chemokines and cytokines “thus effectively relieving the corneal damage” and provide information in the development of new therapeutics (Purpose; concluding para). (motivation)
34.		Chen et al or Zhong et al do not teach a fusion protein comprising IL-1β antibody and lectin anchor domain of SEQ ID NO: 7.
35.		It would therefore, have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the fusion protein comprising the therapeutic TGFβ antibody and lectin anchor domain for treating eye disorders, as taught by the combined teachings of Schurpf et al, Nicholls et al and Russell et al by using a fusion protein comprising IL-1β antibody as the therapeutic protein in view of the teachings of Chen et al and Zhong et al. The person of ordinary skill would have been motivated to substituting a fusion protein comprising TGFβ antibody therapeutic polypeptide with that comprising IL-1β antibody for treating SS eye disorder, based upon evidence of strong expression of IL-1β in SS which is pathologically linked to severity of keratinization and corneal blindness (Chen et al), and that IL-1β neutralizing antibodies can inhibit the chemokines and cytokines “thus effectively relieving the corneal damage” and provide information in the development of new therapeutics (Zhong et al). Since both TGFβ and IL-1β are inflammatory cytokines, and antibodies to both are taught to have therapeutic functions in eye disorders, it would be obvious to one of ordinary skill in the art to have a simple substitution of equivalent elements, i.e. the substitution of TGFβ for IL-1β with predictable results (MPEP 2143 (B)). The person of ordinary skill would have expected reasonable success because fusion proteins comprising a transporting entity and a therapeutic agent, were being studied and formulated for different disorders including the visual system, at the time of filing of the instant invention.
36.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

37. 		Claims 1, 3-4, 6, 19 and 26 are rejected under AIA  35 U.S.C. 103 as being unpatentable over by Schurpf et al (2/2016), in view of Parkkari et al (J Ocul Pharmacol Therapeut 26: 273-276, 2010).
38.		 Claim 26 recites a unit dose dispenser.
39.		The teachings of Schurpf et al, are set forth above.
40.		Schurpf et al, do not teach a unit dose dispenser.
41.		Parkkari et al teach unit dose pipettes as eye drop dispenser (Abstract; Fig. 1), and also teaches that instillation of the eye drop is easier using this dispenser as compared to eye drop bottles (page 274, Results, para 3; page 275, para spanning cols 1, 2). The reference concludes that unit dose dispensers are easier to manage (page 276, concluding para). Even though the reference does not teach dispensing in “metered droplets”, this would be an intended use of the unit dose eye drop dispenser and even present as an inherent feature of the product, absent any evidence to the contrary.
42.		It would therefore, have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the fusion protein comprising the therapeutic TGFβ antibody and lectin anchor domain for topical use in diseases including eye disorders as taught by Schurpf et al, by adding a unit dose dispenser in view of the teachings of Parkkari et al. The person of ordinary skill would have been motivated as unit dose dispensers for eye drop administration are easier to use and manage by patients (Parkkari et al). The person of ordinary skill would have expected reasonable success because fusion proteins comprising a transporting entity and a therapeutic agent, were being studied and formulated for different disorders including the visual system, and unit dose dispensers were tested for ease of use, at the time of filing of the instant invention.
43.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

44. 		Claims 1-5, 7-8, 19 and 27-29 are rejected under AIA  35 U.S.C. 103 as being unpatentable over by Russell et al, (2005), in view of Chen et al (2012) and in further view of Zhong et al (2009).
45.		The teachings of Russell et al are set forth above.
46.		Russell et al do not teach a fusion protein comprising IL-1β.
47. 		The teachings of Chen et al are set forth above.
48.		Russell et al or Chen et al do not teach an antibody that specifically binds IL-1β.
49.		The teachings of Zhong et al are set forth above.
50.		It would therefore, have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the fusion protein comprising a therapeutic antibody and lectin anchor domain for treating different disorders including that of the visual system as taught by Russell et al by using IL-1β antibody in the fusion protein in view of the teachings of Chen et al and Zhong et al. The person of ordinary skill would have been motivated to use a fusion protein comprising IL-1β antibody for treating eye disorder (e.g. SS), based upon evidence of strong expression of IL-1β in SS which is pathologically linked to severity of keratinization and corneal blindness (Chen et al), and that IL-1β neutralizing antibodies can inhibit the chemokines and cytokines “thus effectively relieving the corneal damage” and provide information in the development of new therapeutics (Zhong et al). The person of ordinary skill would have expected reasonable success because fusion proteins comprising a transporting entity and a therapeutic agent, were being studied and formulated for different disorders including the visual system, at the time of filing of the instant invention.
51.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

52. 		Claims 1-5, 7-8, 19 and 26-29 are rejected under AIA  35 U.S.C. 103 as being unpatentable over by Russell et al, (2005), in view of Chen et al (2012) and Zhong et al (2009), in further view of Parkkari et al (2010).
53.		The teachings of Russell et al, Chen et al and Zhong et al are set forth above.
54.		Russell et al, Chen et al or Zhong et al do not teach a unit dose dispenser.
55. 		The teachings of Parkkari et al are set forth above.
56.		It would therefore, have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the fusion protein comprising the therapeutic IL-1β antibody and lectin anchor domain for topical use in diseases including eye disorders as taught by the combined teachings of Russell et al, Chen et al and Zhong et al by adding a unit dose dispenser in view of the teachings of Parkkari et al. The person of ordinary skill would have been motivated as unit dose dispensers for eye drop administration are easier to use and manage by patients (Parkkari et al). The person of ordinary skill would have expected reasonable success because fusion proteins comprising a transporting entity and a therapeutic agent, were being studied and formulated for different disorders including the visual system, and unit dose dispensers were tested for ease of use, at the time of filing of the instant invention.
57.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

Double Patenting
Non-Statutory-Provisional
58.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
59.		A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
60.		Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

61.		Claims 1-8, 19, 26-29 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 and 25-27 of co-pending US patent application 16/979,143. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both sets of claims are directed to a fusion protein comprising an anchor domain (lectin carbohydrate binding domain)  and a therapeutic polypeptide of IL-1β antagonist/antibody or TGF beta antibody; wherein: the lectin carbohydrate binding domain is wheat germ agglutinin (WGA), and comprises SEQ ID NO: 7;  and the fusion protein comprises a linker polypeptide between the anchor domain and therapeutic polypeptide. The claims also recite a pharmaceutical composition comprising a therapeutically effective amount of the fusion protein with a pharmaceutically acceptable carrier formulated for topical administration to the eye along with a unit dose dispenser.
	Therefore, instant claims are anticipated by the ‘143 application claims.
62.		This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
	

Conclusion
63.         	No claims are allowed.			
64.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
65.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
66.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A. D./
Examiner, Art Unit 1649
5 May 2022                                                                                                                                                                                                        /GREGORY S EMCH/Primary Examiner, Art Unit 1699